ORDER

PER CURIAM
James Meadors appeals the denial without an evidentiary hearing of his Rule 29.15 motion for post-conviction relief. Jones raises one point on appeal: that trial counsel rendered ineffective assistance because counsel should have raised the defense of entrapment. We affirm.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).